


110 HR 1020 IH: Urban Area Security Initiative Grant

U.S. House of Representatives
2007-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1020
		IN THE HOUSE OF REPRESENTATIVES
		
			February 13, 2007
			Mr. Fossella (for
			 himself, Mr. Reynolds, and
			 Mr. Crowley) introduced the following
			 bill; which was referred to the Committee
			 on Homeland Security
		
		A BILL
		To authorize the Urban Areas Security Initiative Grants
		  Program of the Department of Homeland Security, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Urban Area Security Initiative Grant
			 Enhancement and Authorization Act of 2007.
		2.FindingsThe Congress finds the following:
			(1)The High Threat Urban Areas program created
			 under Public Law 108–7—
				(A)was devised as an
			 additional response to the Nunn-Lugar-Domenici Domestic Preparedness Program
			 created under title XIV of the National Defense Authorization Act of 1996
			 (Public Law 104–201), in recognizing that certain large urban areas remain high
			 threat targets and are inadequately prepared to respond to a weapon of mass
			 destruction event;
				(B)addresses the unique equipment, training,
			 planning and exercise needs of selected large high threat urban areas;
			 and
				(C)has become known
			 as the Urban Area Security Initiative.
				(2)The allocation of
			 the funds available for fiscal year 2006 for the Urban Areas Security
			 Initiative grants program of the Department of Homeland Security did not
			 reflect the original intent of the program.
			(3)The needs-based
			 variable used in the funding formula for such allocation is not a proper
			 risk-based variable.
			(4)The allocation of
			 funds for such program should be based solely on the risk of terrorist attack,
			 and determined based solely on consideration of threat of, vulnerabilities to,
			 and consequence of such an attack.
			3.Authorization of
			 Urban Areas Security Initiative Grants program
			(a)AuthorizationThe
			 Secretary of Homeland Security may carry out an Urban Areas Security Initiative
			 Grants Program (in this section referred to as the Program),
			 under which the Secretary may make grants for the same purposes for which
			 grants were made under such a program with amounts made available to the
			 Department of Homeland Security for fiscal year 2005.
			(b)Use of
			 grant
				(1)Authorized
			 usesA grant under this section may be used—
					(A)to purchase
			 equipment, to provide training, to conduct exercises, and to provide technical
			 assistance to State and local first responders;
					(B)to construct,
			 develop, expand, modify, operate, or improve facilities to provide training or
			 assistance to State and local first responders, including construction relating
			 to target hardening, communications facilities, emergency command centers, or
			 medical response facilities; and
					(C)if 100 or more
			 personnel in the relevant jurisdiction are dedicated exclusively to
			 counterterrorism and intelligence activities (including detection of,
			 collection and analysis of intelligence relating to, investigation of,
			 prevention of, and interdiction of suspected terrorist activities), to provide
			 reimbursement, consistent with a State plan as approved by the Secretary, for
			 expenses related to—
						(i)such
			 personnel, including overtime pay; and
						(ii)units dedicated to
			 such activities.
						(2)Limitation
					(A)In
			 generalA grant under this
			 section may not be used to supplant State or local funds that have been
			 obligated for homeland security or first responder-related projects.
					(B)Maintenance of
			 expenditures not requiredThe Secretary may not require an
			 applicant for a grant under this section to maintain a level of expenditure
			 from year to year as a condition of a grant under this section
					(c)Procedures,
			 terms, and conditions
				(1)In
			 generalExcept as provided in this Act, the Secretary shall make
			 grants under the Program in accordance with the procedures, terms, and
			 condition under which grants were made under such a program with amounts made
			 available to the Department of Homeland Security for fiscal year 2005.
				(2)Grant
			 basisThe Secretary shall
			 make grants under the Program based solely on a quantitative assessment of the
			 risk of a terrorist attack on high-threat, high-density urban areas that
			 considers—
					(A)threat of a
			 terrorist attack to particular assets;
					(B)vulnerability of
			 particular assets to a terrorist attack; and
					(C)consequences of a
			 terrorist attack.
					(d)Notification of
			 grant applicantsIf the Secretary finds any problem in an
			 application for a grant under the Program to be funded with amounts available
			 for a fiscal year, the Secretary shall notify the applicant and provide the
			 applicant an opportunity to correct such problem before making any grant with
			 such amounts.
			(e)Authority of the
			 PresidentAny allocation by the Secretary of funds for grants
			 under the Program, and any approval by the Secretary of a grant under the
			 Program, is subject to modification by the President.
			(f)Relationship to
			 other lawSection 1014 of the
			 USA PATRIOT Act (42 U.S.C. 3714) does not apply with respect to a grant under
			 this section.
			
